Citation Nr: 1026090	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-39 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the Veteran's income is excessive for purposes of VA 
pension benefits.

(The issues of entitlement to service connection for pes planus, 
an ankle disability, a stomach disability, bilateral hearing 
loss, tinnitus, a psychiatric disability, and peripheral 
neuropathy of the left and right lower extremities; and the 
question of whether new and material evidence has been submitted 
to reopen a claim for service connection for diabetes mellitus, 
will be the subject of a separate Board decision.)

REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J.N. Dreiver, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1968.  

This appeal come before the Board of Veterans' Appeals (Board) 
form  rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified in support of this claim during a 
videoconference hearing held before the undersigned in March 
2010. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to non-service-connected pension 
benefits.  He acknowledges that his income exceeds the maximum 
annual pension rate (MAPR), but asserts that he has unreimbursed 
medical expenses that, when excluded from that income, reduces 
the amount of the income to an allowable rate.  Unfortunately, in 
April 2006, when submitting a list of his unreimbursed expenses, 
the Veteran attached a note indicating that he had paid some of 
the expenses and, with regard to others, was on a plan to do so.  

Non-service-connected pension benefits are payable to a veteran 
of a period of war who is permanently and totally disabled from 
non-service-connected disability not the result of his own 
willful misconduct. 38 U.S.C.A. § 1521(a) (West 2002 & Supp. 
2009).  Basic entitlement to such pension exists if, among other 
things, a Veteran's income does not exceed the MAPR specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b) (West 2002); 38 
C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4) (2009).

In determining annual income, all payments of any kind or from 
any source shall be counted as income during the 12-month 
annualization period in which the payment was received unless 
specifically excluded under 38 C.F.R. § 3.272 (2009). Recurring 
income, received or anticipated in equal amounts and at regular 
intervals such as weekly, monthly, quarterly and which will 
continue throughout an entire 12-month annualization period, will 
be counted as income during the 12-month annualization period in 
which it is received or anticipated.  38 C.F.R. § 3.271(a)(1) 
(2009).  Nonrecurring income, received or anticipated on a one-
time basis during a 12-month annualization period, will be 
counted as income for a full 12-month annualization period 
following receipt of the income.  38 C.F.R. § 3.271(a)(1),(3) 
(2009).  The amount of any nonrecurring countable income received 
by a beneficiary shall be added to the annual rate of income for 
a 12-month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  38 C.F.R. § 
3.273(c) (2009).

Under 38 C.F.R. § 3.272 (2009), the following shall be excluded 
from countable income for the purpose of determining entitlement 
to improved pension: welfare; maintenance; VA pension benefits, 
payments under Chapter 15, including accrued pension benefits; 
reimbursement for casualty loss; profit from sale of property; 
joint accounts (accounts in joint accounts in banks and similar 
institutions acquired by reason of death of the other joint 
owner); and medical expenses which have been paid in excess 
of five percent of the MAPR. 

The record in this case is unclear regarding which of the 
identified medical expenses were paid.  Clarification is thus 
needed.  Also needed is an accounting of the income and expenses 
the RO considered.  As the Veteran indicated in his July 2007 
statement, he is uncertain whether the RO considered all 
allowable medical expenses.  The RO never provided the Veteran 
VCAA notice pertaining to this claim, which might have provided 
the Veteran guidance, and in its statement of the case, failed to 
cite the law and regulations pertinent to claims for non-service-
connected pension benefits, which too might have provided 
guidance.  These procedural defects must be cured.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice on his 
claim for non-service-connected pension 
benefits.

2.  Ask the Veteran to clarify what medical 
expenses he paid during the annualization 
periods for 2006 and subsequent years.

3.  If the benefit remains denied, issue a 
supplemental statement of the case, before 
returning the case to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


